Case: 18-40420      Document: 00514925356         Page: 1    Date Filed: 04/22/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 18-40420                            April 22, 2019
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RAFAEL GANDARIA, also known as Rafael Gandarilla,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 1:17-CR-7-1


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Rafael Gandaria was convicted of being a felon in
possession of a firearm and was sentenced to 87 months of imprisonment.
Gandaria contends that the district court erred when it denied his motion to
withdraw his guilty plea. At the final sentencing hearing, however, Gandaria
explicitly withdrew his motion to reconsider in which he had sought to
withdraw his guilty plea. Gandaria’s claims are therefore waived and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40420   Document: 00514925356     Page: 2   Date Filed: 04/22/2019


                                No. 18-40420

unreviewable by this court. See United States v. Rodriguez, 602 F.3d 346, 350-
51 (5th Cir. 2010); United States v. Arviso–Mata, 442 F.3d 382, 384 (5th Cir.
2006). The district court’s judgment is AFFIRMED.




                                      2